OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that all references hereinafter to Applicant’s specification are to that which was filed 24 June 2020 (clean copy).

Response to Amendment
The Amendment filed 25 May 2022 has been entered. Claims 4-10, 14, 15, and 22 have been canceled. As such, claims 1-3, 11-13, 16-21, 23, and 24 remain pending; claims 21, 23, and 24 have been previously withdrawn from consideration; and claims 1-3, 11-13, and 16-20 are under consideration and have been examined on the merits. 
Applicant’s replacement drawings, in response to the objections to the drawings previously set forth in the Non-Final Office Action dated 26 November 2021 (hereinafter “Non-Final Office Action”), were received on 25 May 2022. These drawings are accepted and have overcome each and every objection thereto previously set forth (see para. 6 of the Non-Final Office Action). The aforesaid drawing objections have been withdrawn. 
The amendments to the specification have overcome each and every objection to the specification previously set forth in the Non-Final Office Action (see para. 8). The objections to the specification have been withdrawn, and the Examiner thanks Applicant for amending in accordance with the suggestions.
The cancelation of claim 9 has rendered the objection to claim 9 previously set forth in the Non-Final Office Action moot; thus, the objection to claim 9 has been withdrawn.
The amendments to the claims have overcome the rejection of the claims under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action. The 112(b) rejection(s) has been withdrawn, and the Examiner thanks Applicant for amending the claims and clarifying the issue(s). 
The amendments to the claims have overcome each and every rejection of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously set forth in the Non-Final Office Action (see para. 34-90). The aforesaid 102(a)(1) and 103 rejections have been withdrawn.
Lastly, it is the Examiner’s position that the amendments to the claims render the claims patentably distinct from the claims of parent patent US 10,624,530. As such, the nonstatutory double patenting rejections previously set forth in the Non-Final Office Action (see para. 91-123) are overcome and have been withdrawn
However, it is noted that new grounds of rejection are set forth herein, necessitated by the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “wherein the plurality of structural components are formed from a metal or polymeric tube and cut as a single continuous piece, and remain connected in a stacked configuration” does not find adequate support in the written description. Specifically, [0151] recites manufacturing techniques for forming the structural components, wherein the cutting techniques recited include laser cutting and plasma cutting. [0152] recites that the components can be punched from sheets of metal or polymer. [0155] recites that the metal or polymer structural components can be formed as connected structures directly; by initially creating a linear chain of components through photochemical machining, etching, and/or stamping, and then followed by folding in an accordion manner to form the flexible structure, followed by optional bonding to “finalize the flexible structure” (i.e., to bond the necessary contact points after the accordion style fold). There is no portion of the specification which recites the plurality of structural components being formed from a metal or polymeric tube and being cut as a single continuous piece, such that they remain connected in a stacked configuration. There is no recitation in the specification that the plurality of structural components are continuous (i.e., integrally formed) with one another, having been cut from a tube, such that the flexible framework is a unitary, continuous structure exhibiting a stacked configuration. 
For further information regarding the rejection of claim 1 under 35 U.S.C. 112(a) as failing to comply with the written description requirement, please see the rejection of claim 1 under 35 U.S.C. 112(b) set forth below.
Claims 2, 3, 11-13, and 16-20 are rejected for being dependent upon rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 11-13, and 16-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Regarding claim 1, the limitation “wherein the plurality of structural components are formed from a metal or polymeric tube and cut as a single continuous piece, and remain connected in a stacked configuration” renders the claim indefinite for three reasons. 
First, it is unclear if the limitation is limiting the cross-section of the metal or polymeric material of each of the plurality of structural components as being a tube (i.e., tubular; hollow). It is unclear if the phrase “formed from” is to be interpreted as “are in the form of”. In turning to the specification, [0063], in accordance with Figure 2, does not disclose nor suggest that the cross-section of the structural components can be hollow. Rather, the specification discloses and/or is indicative of each structural component being formed from solid material (i.e., not internally hollow). However, in accordance with MPEP 2111.01(II), limitations from the specification are not to be improperly imported into the claim(s). 
Second, in contrast with the foregoing first interpretation of the limitation, it is unclear if the limitation constitutes a product-by-process claim, i.e., wherein a metallic or polymeric tube is provided, and the plurality of structural components are formed therefrom via a cutting process which the tube is subject to (e.g., such as by cutting out the negative spaces as depicted in Figure 10). The indefinite nature of this interpretation is furthered/propagated in view of the limitation lacking adequate written description support under 35 U.S.C. 112(a), as indicated above. Should Applicant intend for the limitation to be interpreted as a product-by-process limitation (see MPEP 2113(I), (II)), the structure implied by the process steps (as instantly recited in the claim) would be indefinite/indeterminable, for at least the third reason for indefiniteness recited below.
Third, it is unclear how the plurality of structural components can be defined as a single, continuous piece, while also being (i) connected, and defined as (ii) said plurality. Simply put, a single continuous piece and a plurality of components which are connected are mutually exclusive by the respective plain meanings of the terms – connected pieces are not continuous; it is unclear how, if in the form of a single continuous piece, the components can be connected, given that they are continuous. As stated above in the second interpretation of the limitation, the indefinite nature stems from the lack of adequate written description support, as well as the use of terms which may have multiple meanings which are not clarified, let alone mentioned in the specification. 
For examination on the merits, the recited limitation of claim 1 is interpreted according to either of the first or second interpretations set forth above. Specifically, wherein the cross-section of each structural component (of the plurality) is tubular (i.e., “formed from a tube”), and wherein the structural components are continuous via connection with one another in a stacked configuration; or wherein the limitation constitutes a product-by-process limitation, wherein the structure implied by the process steps is such that the structural components are integral with one another, i.e., define a unitary/monolithic flexible framework which is a single, continuous piece.
In order to overcome the issue(s), the Examiner respectfully suggests amending the claim to clarify the exact structure of the flexible framework with at least some of the illustrative terms utilized above (given that Applicant has made a determination as to whether or not said terms find written description support in the specification), or with more specific product-by-process claim limitations – i.e., the exact forming process utilize to form the structural components either individually or as a single continuous piece. 
Regarding claims 16-19, the limitation (recited respectively in claims 16-19) of “wherein the waveform includes…” renders each of the claims indefinite, as it is unclear what waveform is being limited by each of the claims, as each claim is dependent upon claim 1, of which recites “a waveform including a first apex” (waveform of the first flexible annular structural component); “a waveform including a second apex” (waveform of the second flexible annular structural component); and “a third waveform including a third apex” (waveform of the third flexible annular structural component). In other words, it is unclear what waveform recited in claim 1 is being limited by each of claims 16-19. 
For examination on the merits, claims 16-19 are interpreted as limiting any, all of, or combinations of, the waveforms of the first, second, or third flexible annular structural components. To overcome the issue, it is suggested to amend each of claims 16-19 to clarify which of the waveforms are being limited.
Claims 2, 3, 11-13, and 16-20 are rejected for being dependent upon indefinite claim 1. 
Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fonte (US 2015/0250604; “Fonte”) (newly cited).
Regarding claim 1, Fonte discloses a spinal implant which includes a wave-spring formed from a single, continuous wire (flexible polymeric or metal material) which exhibits a multiplicity of sinusoidal waveforms (i.e., crests and troughs) per full turn of the wire in a circumferential direction, and may exhibit crest-to-crest or crest-to-trough configuration [Abstract; Figs. 9, 13A, 13B; 0025, 0026, 0043, 0044, 0047-0050, 0052, 0061, 0063]. As is readily evident from the cited disclosure and illustrated particularly in Figs. 9 and 13B, the spinal implant includes a plurality of structural components (i.e., one full turn of the spring in the circumferential/circular direction) arranged in a stacked configuration; defining at least one internal conduit; and formed from a metal or polymeric material as a single, continuous/connected piece, thereby reading on the structure implied by the product-by-process limitations in claim 1 of “wherein the plurality of structural components are formed from a metal or polymeric tube and cut as a single continuous piece, and remain connected in a stacked configuration” (see MPEP 2113(I), (II); see rejection of claim 1 under 35 U.S.C. 112(b) set forth above). The plurality of structural components includes at least three structural components (i.e., first, second, and third flexible annular structural components), with each of said structural components exhibiting an axial height that is constant around the perimeter; the axial height being less than the radial thickness; and exhibiting at least one waveform including a first apex. 
In order to illustrate the basis of the anticipation rejection, Fig. 9 of Fonte is reproduced below in Figure 1.

    PNG
    media_image1.png
    381
    516
    media_image1.png
    Greyscale

Figure 1. Wave-spring spinal implant of Fonte

The spinal implant disclosed/cited and illustrated above anticipates all of the limitations of the flexible framework recited in claim 1. 
Regarding claim 3, Fonte discloses that the spinal implant may include a polymer sheath that surrounds the spring in order to prevent bone in-growth [0072]. The sheath reads on/anticipates the claimed jacket. 
Regarding claims 16-19, as illustrated above in Figure 1 (i.e., that of Fig. 9 of Fonte), each full turn of the spring includes at least one, at least two, at least three, and at least four complete waves, wherein under the broadest reasonable interpretation of the claimed term “wave” without improperly importing limitations from the specification into the claims (see MPEP 2111.01(II)), a single wave may be read on by either of a single crest or a single trough (i.e., apex or valley), or a single wave may be read on by the entirety of a sinusoidal curved defined by a crest and the corresponding trough above/below the x-axis. Under either interpretation, the spinal implant of Fonte anticipates each of claims 16-19. 
Regarding claim 20, Fonte discloses that the wave-spring implant may include end-plates/flat-shims (not illustrated in the Figs.) which allow the implant to couple to the vertebrate and/or to support loads [0049, 0070, 0071]. The aforesaid end-plate(s) reads on/anticipates the claimed top plate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte as applied to claim 1 above under 35 U.S.C. 102(a)(2), further in view of Thramann et al. (US 2004/0078080; “Thramann”) (newly cited) and/or Goldfarb et al. (US 2009/0292363; “Goldfarb”) (newly cited).
Regarding claim 2, Fonte discloses the spinal implant as set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(2). 
Further, Fonte discloses that the end-plates [0049, 0070, 0071] which couple the implant to the vertebrae (and which are provided at the upper and lower ends of the wave-spring) include features which facilitate the coupling of the end-plates to said vertebrae, such as “teeth” (i.e., commonly recognized in the art as outward facing protrusions which engage the bone of adjacent vertebrae to aid in holding the implant in place) [0070].
Fonte does not explicitly disclose the spinal implant having a coating. However, Fonte does recognize that previous artificial disc implants in the art include coatings provided on the end-plates to enhance bone fixation thereto [0020].
Thramann, directed to an artificial disc implant for the spine [Abstract; Figs. 1, 3, 4; 0002, 0009, 0017], teaches that both the upper end-plate and lower end-plate may include features which encourage bone growth (and facilitate attachment of the implant to the vertebrae), including ridges and ribs [0018]. Thramann teaches that a coating such as a biochemical coating may also be applied to the end-plates to facilitate long-term fixation of the plates to the vertebrae [0018].
Goldfarb, also directed to an artificial disc implant for the spine, inclusive of upper and lower end-plates and a wave-spring mechanism therebetween [Abstract; Figs. 1, 2, 4, 5, 6A; 0024, 0029, 0030], also teaches that anchoring features which extend from the end-plates, or a biocompatible adhesive may be utilized to secure the end-plates to the adjacent vertebrae [0025]. Goldfarb also teaches that if desired, the wave-spring itself can be coated in a biocompatible material [0035]. 
Fonte, Thramann, and Goldfarb are all directed to artificial disc implants for the spine including upper and lower end-plates and a spring or other mechanism therebetween allowing for motion of the implant synonymous to the natural disc located between adjacent vertebrae. 
Given that both Fonte and Thramann recognize the use of anchoring features such as protrusions (i.e., “teeth”) on the end-plates to facilitate anchoring thereof to the adjacent vertebrae, wherein Fonte also recognizes that the prior art utilizes coatings for the same purpose, and wherein Thramann also teaches the use of a biochemical coating on the end-plates to achieve attachment/anchoring of the end-plates to the vertebrae, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized a coating on the end-plates, in the alternative to or in addition to the anchoring features, as taught by Thramann, as the coating would have been recognized in the art as a functionally equivalent component to the physical anchoring features (i.e., “teeth”) for attaching the implant between vertebrae (see MPEP 2144.06(I) and (II)); and/or the anchoring features and/or coating would have been recognized as performing the same function in combination as they would separately, wherein the result of enhanced anchoring of the end-plates to the adjacent vertebrae would have been readily predictable (see MPEP 2143(I)(A)). 
Additionally or alternatively, the grounds of rejection set forth above also are applicable with the disclosure/teachings of Goldfarb set forth above. 
As modified, the spinal implant of Fonte would have included a biochemical (i.e., biocompatible) coating/adhesive applied on the outer surface of the upper and lower end-plates to facilitate attachment/anchoring thereof to adjacent vertebrae, thereby reading on the claimed coating recited in claim 2. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fonte as applied to claim 1 above under 35 U.S.C. 102(a)(2), further in view of Kim (US 2006/0149381; “Kim”) (newly cited) and Coppes et al. (US 2005/0197702; “Coppes”) (newly cited). 
Regarding claims 11 and 12, Fonte discloses the spinal implant as set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(2). The spinal implant includes a single wave-spring located between upper and lower end-plates for implantation between vertebrae, wherein the wave-spring forms an internal conduit.
Fonte is silent regarding the spinal implant including at least one (claim 11), and specifically two (claim 12) wire and compression spring combinations configured to traverse at least one internal conduit of the implant.
Kim, directed to an artificial disc implant for the spine, teaches that in addition to a spring located radial-wise centrally between upper and lower end-plates, additional springs may be provided along the circumferential periphery of the end-plates, extending therebetween, of which facilitates increased loading and damping functions, counteract natural reactive twist associated with a single spring, and provide optimum six degrees of motion, resulting in excellent stability; wherein the springs may be attached to the end-plates via through-hole slots formed therein [Abstract; Figs. 9-13, 15, 21; 0002, 0026, 0028, 0029, 0033, 0036, 0042, 0045, 0076, 0077, 0085, 0086, 0096, 0099].
Coppes, directed to an artificial disc implant for the spine, teaches that springs and/or cables may be provided as elements between upper and lower end-plates of the implant, including a plurality thereof along the circumferential periphery of the plates and fashioned thereto by being placed and secured in boreholes formed in said end-plates, as well as a central spring or cable, in order to provide the necessary degree of, inter alia, range of motion, shock absorption, and compression stiffness based on the patient’s injury/needs [Abstract; Figs. 10, 11; 0016-0018, 0024, 0026, 0027, 0089-0094]. As such, Coppes reasonably teaches that springs and cables (i.e., wires) can be utilized in combination for the aforesaid purpose, and/or reasonably teaches that cables and springs are recognized as equivalent structures for providing the implant with the aforesaid desired properties and degree(s) thereof. 
Fonte, Kim, and Coppes are all directed to artificial disc implants for the spine including upper and lower end-plates and a spring or other mechanism therebetween allowing for motion of the implant synonymous to the natural disc located between adjacent vertebrae, or capable of being tailored to an individual patent’s requirements.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the spinal implant of Fonte by utilizing multiple springs (in addition to the central wave-spring) disposed between the upper and lower end-plates and located circumferentially along the periphery of said end-plates, and be disposed in/anchored to through-holes formed in said end-plates, as taught by Kim (and Coppes), in order to increase the loading and/or damping capabilities of the implant; in order to counteract natural and potentially undesirable motion associated with a single spring; and/or in order to provide excellent stability of the implant (all as taught by Kim). 
Further, it also would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention, to have utilized, either in addition to or in the alternative of the multiple peripheral springs set forth above, cables disposed between the end-plates and anchored therein via said through-holes, as taught by Coppes, as the cables would have been recognized as equivalent components (relative to the springs) capable of providing the desired degree of stiffness, compression, and/or other aforesaid properties (as taught/recognized by Coppes) to the implant (see MPEP 2144.06(I) and (II)); and/or would have been recognized as known elements in the art which in combination, would merely perform the same function as they do individually, thereby achieving the predictable result of further increased stability/stiffness/compression/damping capabilities of the spinal implant (see MPEP 2143(I)(A)). 
As modified, the spinal implant of Fonte would have included multiple compression spring-cable combinations provided between the upper and lower end-plates along the circumferential periphery thereof, wherein said spring-cable combinations would have been attached/anchored to said end-plates via through-holes formed in said end-plates, while retaining the centrally-located wave-spring. Alternatively, rather than the use of both springs and cables together, some of the peripheral elements could be springs, and the other of the peripheral elements could be cables. In either instance, the aforesaid spring-cable(s) provided between the upper and lower end-plates and disposed along the circumferential periphery thereof, read on the claimed combination(s) recited in claims 11 and 12. The through holes to which the aforesaid springs/cables are slotted and anchored read on the corresponding claimed “at least one internal conduits”. As modified, the spinal implant of Fonte reads on all of the limitations of claims 11 and 12.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte as applied to claim 1 above under 35 U.S.C. 102(a)(2).
Regarding claim 13, Fonte discloses the spinal implant as set forth above in the rejection of claim 1 under 35 U.S.C. 102(a)(2).
Fonte does not disclose an explicit conduit “tube” traversing at least one of the at least one internal conduits, such that it is the Examiner’s position that claim 13 is not anticipated under 35 U.S.C. 102(a)(2).
However, Fonte does disclose that an artificial nucleus in the form of a polymeric material may be disposed in the internal conduit defined by the central wave-spring [0026, 0045], wherein a balloon may first be positioned in the conduit by a catheter, then filled with the polymer (which subsequently cures to form the nucleus) via injection through the catheter [0069, 0070; Figs. 15A-F]. 
The balloon, of which is hollow prior to being filled with the polymer, reads on and renders obvious the claimed at least one conduit tube traversing at least one internal conduit, given that the balloon is positioned in the conduit and includes an opening which allows for filling of liquid. Additionally or alternatively, as depicted in Figures 15A-F, the catheter which extends into the internal conduit and injects the liquid polymer also reads on and renders obvious the claimed at least one conduit tube traversing the at least one internal conduit, given that it is implicitly tubular since it allows for flow of the polymer, and given the aforesaid positioning thereof in the conduit. 

Response to Arguments
Applicant’s arguments, see Remarks filed 25 May 2022, pp. 11-14, with respect to the 102 and 103 rejections previously set forth in the Non-Final Office Action, have been fully considered and found persuasive in view of the amendments to the claims. It is the Examiner’s position that the previously cited (and now withdrawn) prior art of record, alone or in combination, did not disclose nor teach/suggest the plurality of flexible annular components which formed the respective frameworks being cut or otherwise formed as a single piece (i.e., integral, monolithic). Thus, the aforesaid 102 and 103 rejections have been withdrawn. 
As noted above in the Response to Amendments section, the nonstatutory double patenting rejections previously set forth in the Non-Final Office Action have been withdrawn, as the amendments to the claims render the claimed inventions patentably distinct. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this Final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782